Exhibit 10.3

 

Sun Microsystems, Inc.

Changes to Named Executive Officer Base Salary and Bonus Targets

Fiscal Year 2007

Approved by the Leadership Development and Compensation Committee on November 2,
2006

 

 

Name  

Title

 

 

Base Salary    

 

Bonus Target*

Crawford W. Beveridge**  

Executive Vice President, Global Government Strategy

 

 

$567,000

 

85%

Michael A. Dillon  

Executive Vice President, General Counsel and Secretary

 

 

$450,000

 

85%

William N. MacGowan  

Chief Human Resources Officer and Executive Vice President, People and Places

 

 

$475,000

 

85%

* Expressed as a percentage of the Named Executive Officer’s base salary.

** Mr. Beveridge is not currently an Executive Officer of the Company.